IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                          Assigned on Briefs January 8, 2013

HILDA PORTER, Administratix of the Estate of LOUELLA MAY SPARKS
                     v. LARRY MELTON

             Direct Appeal from the Circuit Court for Henderson County
                        No. 85-452    Roy B. Morgan, Judge


               No. W2012-01976-COA-R3-CV - Filed February 5, 2013


Plaintiff was awarded a $100,000 judgment against Defendant in the trial court. In a prior
appeal, this Court reversed the damage award, and remanded for a new trial. On remand, the
parties entered into an Agreed Order for a $100,000 judgment in favor of Plaintiff. Ten years
after entry of the Agreed Order, Plaintiff moved to renew the unsatisfied judgment, and
Defendant claimed that the renewal motion was untimely. The trial court granted the motion
to renew the judgment, and we affirm.


  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

Larry Melton, Lexington, Tennessee, pro se

Vincent K. Seiler, Jackson, Tennessee, for the appellee, Hilda Porter, Administratrix of the
Estate of Louella May Sparks
                                    MEMORANDUM OPINION 1

                               I.   F ACTS & P ROCEDURAL H ISTORY

       On October 21, 1984, Louella Mae Sparks was struck and killed by a car driven by
Appellee, Larry Melton.2 Appellant Hilda Porter, as administratrix of Ms. Sparks’ estate,
brought a wrongful death action in the Henderson County Circuit Court on behalf of Ms.
Sparks’ four minor children, seeking compensatory and punitive damages against Mr.
Melton. Following a trial in 1989, a jury awarded Ms. Porter $100,000 in compensatory
damages but it awarded her no punitive damages. An “Order of Judgment” on the jury
verdict was entered on August 21, 1990, and Ms. Porter timely appealed to this Court.

        In the 1990 appeal, Ms. Porter pointed out that Mr. Melton had failed to respond to
her second set of Requests for Admission, and she argued that the trial court had erred in
overruling her motion to have the allegations contained therein deemed as admitted. This
Court agreed, finding that the “motion should have been granted by the trial court and the
facts admitted in the Request for Admissions conclusively established for the purpose of this
lawsuit.” Porter v. Melton, No. 02A01-9107-CV-00125, 1992 WL 29821 at *4 (Tenn. Ct.
App. W.S. Feb. 21, 1992) perm. app. denied (Tenn. Apr. 27, 1992). Because we concluded
that the error had substantially prejudiced Ms. Porter, we remanded the case for a new trial
wherein the facts admitted in the second set of Requests were to be given their conclusive
effect. Id. Ultimately, we held, “The judgment of the trial court is reversed and the cause
is remanded for a new trial on the issue of damages.” Id.

      A second trial on remand was never concluded,3 and, on March 7, 2002, an “Agreed
Order” was entered, which provided as follows:

        1
         Rule 10 of the Rules of the Court of Appeals of Tennessee states:
        This Court, with the concurrence of all judges participating in the case, may affirm, reverse
        or modify the actions of the trial court by memorandum opinion when a formal opinion
        would have no precedential value. When a case is decided by memorandum opinion it shall
        be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
        or relied on for any reason in any unrelated case.


        2
       Mr. Melton pled guilty to vehicular homicide. Porter v. Melton, No. 02A01-9107-CV-00125, 1992
WL 29821 at *1 (Tenn. Ct. App. W.S. Feb. 21, 1992) perm. app. denied (Tenn. Apr. 27, 1992).
        3
         The proceedings on remand are unclear. Ms. Porter’s brief to this Court states that the Agreed
Order was entered “during the course of the second trial after remand[.]” However, Mr. Melton’s brief
implies that no actions were taken between this Court’s decision in 1992 and the entry of the Agreed Order
in 2002.

                                                    -2-
               This matter came before the Court by agreement of the parties that a
       judgment in the amount of $100,000.00 for compensatory damages based upon
       the Court of Appeals opinion ruling in this case by the Western Section of the
       Court of Appeals . . . filed on or about February 21st , 1992, wherein the facts
       admitted in the second set of requests are given their full conclusive effect and
       these admitted facts conclusively establish that the defendant, Larry Melton,
       acted with gross negligence in causing the death of Louella Mae Sparks. The
       parties are acknowledging that no punitive damages shall be awarded.

              IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that
       the plaintiff, Hilda L. Porter, Administratrix [of the] Estate of Louella Mae
       Sparks be awarded a judgment in the amount of $100,000.00 against the
       defendant, Larry Melton.

        Ten years later, on March 7, 2012, Ms. Porter filed a “Motion to Renew Judgment,”
seeking to extend the March 7, 2002 Agreed Order for an additional ten years, and the trial
court issued an “Order Requiring Debtor to Show Cause Why Judgment Should Not be
Extended.”4 Mr. Melton, acting pro se, responded by arguing, among other things, that Ms.
Porter’s renewal motion was untimely because it was filed more than ten years after the
August 21, 1990 Order of Judgment on the jury verdict. In a supplemental response, Mr.
Melton also argued that the renewal motion was untimely because the March 7, 2002 Agreed
Order was a contract–as a opposed to a judgment–and therefore, that the six-year statute of
limitations for the enforcement of contracts applied. Thus, he argued that the Agreed Order
was required to be enforced by March 7, 2008.

        Following a hearing, the trial court entered an order renewing the March 7, 2002
Agreed Order. Specifically, the trial court rejected Mr. Melton’s argument that the ten-year
period for judgment renewal should be calculated from the August 21, 1990 entry of the
Order of Judgment on the jury verdict. The court reasoned that when this Court “reversed
the first judgment, it was no longer a final judgment subject to execution,” and therefore, that
the ten-year period should be calculated from the entry of the March 7, 2002 Agreed Order.
The trial court likewise rejected Mr. Melton’s argument that the six-year period for the
enforcement of contracts applied, necessitating renewal of the Agreed Order by March 7,

       4
        Tennessee Rule of Civil Procedure 69.04 provides:
       Within ten years from entry of a judgment, the judgment creditor whose judgment remains
       unsatisfied may move the court for an order requiring the judgment debtor to show cause
       why the judgment should not be extended for an additional ten years. . . . If sufficient cause
       is not shown within thirty days of mailing, another order shall be entered extending the
       judgment for an additional ten years. The same procedure can be repeated within any
       additional ten-year period until the judgment is satisfied.

                                                    -3-
2008. Mr. Melton timely appealed to this Court.


                                       II.    I SSUES P RESENTED

        On appeal, Mr. Melton argues that the trial court erred in granting Ms. Porter’s March
7, 2012 Motion to Renew Judgment. He argues, in the alternative, that her motion was
untimely because it was filed: (1) more than six years after the March 7, 2002 Agreed Order;
(2) more than ten years after the August 21, 1990 Order of Judgment; or (3) more than ten
years after the February 21, 1992 decision of this Court in Porter v. Melton, No. 02A01-
9107-CV-00125, 1992 WL 29821 at *1 (Tenn. Ct. App. W.S. Feb. 21, 1992) perm. app.
denied (Tenn. Apr. 27, 1992)).5 For the following reasons, we affirm the decision of the
circuit court.

                                    III.     S TANDARD OF R EVIEW

       This appeal raises only questions of law. Thus, our review is de novo without a
presumption of correctness. Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn.
1993) (citing Estate of Adkins v. White Consol. Indus., Inc., 788 S.W.2d 815, 817 (Tenn. Ct.
App. 1989)).

                                             IV. D ISCUSSION

                       A. Applicability of Six-Year Enforcement Period

       “[A]bsent an agreement to the contrary, any aggrieved party has six years to sue for
the enforcement of a contract.” Smith v. Allstate Ins. Co., Shelby Equity No. 34, No. 92364-
Q, 1987 WL 30150, at *1 (Tenn. Ct. App. Dec. 30, 1987) perm. app. denied (Tenn. Mar. 28,
1988) (emphasis added); see also Tenn. Code Ann. § 28-3-109. Actions on judgments,
however, must only be commenced within ten years following accrual of the cause of action.
Tenn. Code Ann. § 28-3-110(2). An unsatisfied judgment may be renewed “[w]ithin ten
years from entry of a judgment,” or within any previously extended ten-year period. Tenn.
R. Civ. P. 69.04.

      On appeal, Mr. Melton first contends that the March 7, 2002 Agreed Order is a
contract–as opposed to a judgment–and therefore that Ms. Porter was required to enforce


        5
          It does not appear that Mr. Melton alleged February 21, 1992 as the operative judgment date in the
trial court. However, because the issue is inextricably linked to the issues tried and appealed, we will
consider whether this is the appropriate date on which the enforcement period commenced.

                                                    -4-
such by March 7, 2008. Mr. Melton argues that the Agreed Order was “simply a[]
contractual [settlement] agreement ro revert to the original judgment of the jury award,”
which he maintains is enforceable as a contract and is governed by contract law.

        In support of his argument that the Agreed Order is a contract, Mr. Melton points out
that, along with the judge, both parties executed the Agreed Order. He claims that “[a]
decree of a court of record that was intended to be a[n] order of final judgment from which
any time so calculated by the court shall commence does not require that the parties,
individually and personally, make acknowledg[]ments of the terms of [the] agreement within
the order when all parties are represented by legal counsel before the court.” As further
purported evidence of the parties’ intention that the Agreed Order operate as a contract, Mr.
Melton notes that the order did not assess costs against either party, and he claims that “[a]
decree of a court of record that was intended to be a[n] order of final judgment from which
any time so calculated by the court shall commence would most certainly [have] contained
an assessment of all [of] the cost[s] against one or all of the parties[.]”

        Mr. Melton is correct that “[a] compromise and settlement agreement is [] a contract
between parties to litigation and, as such, issues of enforceability of a settlement agreement
are governed by contract law.” Environ. Abatement, Inc. v. Astrum R.E. Corp., 27 S.W.3d
530, 539 (Tenn. Ct. App. 2000) (holding that the trial court could not enter a consent decree
after learning that one party had withdrawn its consent) (citing Sweeten v. Trade Envelopes,
938 S.W.2d 383, 385 (Tenn. 1996)). However, “[a] compromise is the law between the
parties and a judicially-entered settlement agreement that becomes part of the stipulation that
ends the litigation has the force and effect of a judicial decree.” Love v. Woods, No. E2009-
02385-COA-R3-CV, 2010 WL 4366072, at *5 (Tenn. Ct. App. Nov. 4, 2010) (quoting 15A
C.J.S. Compromise & Settlement § 33 (2002)). Once the settlement agreement receives
judicial approval–assuming that contract law requirements have been met–the settlement
agreement becomes the judgment of the court. See Moxham v. Crafton, No. M2000-00803-
COA-R3-CV, 2001 WL 468669, at *6 (Tenn. Ct. App. May 4, 2001) (“We note that a
settlement agreement signed by all the parties may be enforceable like other contracts, but
it does not become the judgment of the court until it receives the approval of the trial
judge.”); see also In re Estate of Creswell, 238 S.W.3d 263, 268 (Tenn. Ct. App. 2007)
(noting that “if the terms of a settlement are announced to the court or memorialized in a
signed, enforceable contract, a judgment may be entered thereon, even if one party later
repudiates”) (emphasis added); Environ. Abatement, Inc., 27 S.W.3d at 539 (holding that a
court “may not enter judgment” on a compromise agreement where it has notice that a party
no longer consents to the agreement) (emphasis added). Accordingly, we find that the ten-
year judgment renewal period is applicable in this case, and we find no merit in Mr. Melton’s
argument that the Agreed Order was subject to the six-year enforcement period applicable
to contracts.

                                              -5-
                     B. Commencement of Ten-Year Renewal Period

       Having determined that Ms. Porter was entitled to ten years in which to renew her
judgment, we must next determine from which “judgment,” and thus, from which date, the
ten year period began to run. Again, on appeal, Mr. Melton argues that the ten year period
commenced on either: (1) August 21, 1990 when the Order of Judgment on the jury verdict
was entered; or (2) February 21, 1992 when this Court’s opinion reversing the Order of
Judgment was entered. Thus, he maintains that, by either date, Ms. Porter’s March 7, 2012
Motion to Renew Judgment was untimely. Ms. Porter contends, however, and the trial court
found, that the ten-year period began to run when the Agreed Order was entered on March
7, 2002.

        On appeal, Mr. Melton argues that the March 7, 2002 Agreed Order merely
“reiterate[d] the same substantive rights and obligations which had been plainly and properly
settled with finality in the original judgment entered on August 21, 1990[,]” and therefore,
he claims, that the relevant judgment–from which the ten-year renewal period is calculated–is
the August 21, 1990 Order of Judgment on the jury verdict. Essentially, he contends that
because both the August 21, 1990 Order of Judgment and the March 7, 2002 Agreed Order
resulted in a $100,000 award to Ms. Porter, that the earlier date controls. He cites several
cases–many from other jurisdictions–which he claims support his theory; however, we find
these cases are readily distinguishable.

        In Shepard v. Lanier, 241 S.W.2d 587, 611 (Tenn. 1951), relied upon by Mr. Melton,
our Supreme Court considered whether a February 2, 1939 circuit court judgment or an
October 13, 1939 Court of Appeals judgment, which affirmed the circuit court’s decision,
operated as the judgment from which the ten-year period for instituting an action on a
judgment commenced. The Court held that plaintiff’s cause of action accrued upon entry of
the circuit court judgment “and not upon its affirmance in the Court of Appeals.” Id. at 590-
91 (emphasis added). The Court explained that an appeal, alone, “does not annul or abrogate
the judgment of the lower court[,]” and that an “affirmance of the judgment of the circuit
court by the Court of Appeals ‘is a mere renewal or continuance of the old judgment’” which
causes the “rights of the parties [to] revert to the entry of the judgment in the circuit.” Id. at
590 (emphasis added).

       In Ball v. McDowell, 288 S.W.3d 833, 835 (Tenn. 2009), also cited by Mr. Melton,
the Supreme Court considered whether a proposed judgment which was entered without
defense counsel’s signature, or a later-filed judgment which included defense counsel’s
signature, operated as the final judgment from which the period for filing a motion to alter
or amend commenced. The Court explained that “[t]o determine which of the judgments
entered in this case constitutes the final judgment, we must focus on whether the second

                                               -6-
judgment affected any of the parties’ substantive rights and obligations settled by the first
judgment.” Id. Because it found that “[t]he second judgment was identical in substance to
the first judgment, with only the signature of Defendant’s counsel added[,]” the Court
determined that the first judgment constituted the final judgment that triggered the thirty-day
period for filing a motion to alter or amend. Id.

       In the instant case, Ms. Porter was ultimately awarded identical $100,000 judgment
amounts under both the August 21, 1990 Order of Judgment and the March 7, 2002 Agreed
Order. However, this coincidence does not render the Agreed Order a “mere renewal or
continuance” of the Order of Judgment. See Shepard, 241 S.W.2d at 590. When this Court
“reversed” “[t]he [August 21, 1990] judgment of the trial court[,]” the Order of Judgment’s
damage award was no longer subject to execution. Thus, to collect her $100,000, Ms. Porter
must enforce the March 7, 2002 Agreed Order. Accordingly, neither August 21, 1990 nor
February 21, 1992 can serve as the date from which the judgment to be collected was entered.
In sum, we conclude that March 7, 2002 serves as the operative date from which Ms. Porter
had ten years to seek a judgment extension. Because her Motion to Renew was timely filed
on March 7, 2012, we affirm the trial court’s Order Granting Motion to Renew Judgment.


                                     IV.   C ONCLUSION

        For the aforementioned reasons, we affirm the decision of the circuit court. Costs of
this appeal are taxed to Appellant, Larry Melton, and his surety, for which execution may
issue if necessary.




                                                    ALAN E. HIGHERS, P.J., W.S.




                                              -7-